Shoyer, J.
(concurring in part; dissenting in part), March 18,1963. — My brethren and I are in accord that Mr. McDowell’s general testamentary scheme provided for five equal stirpital distributions of the residuary corpus among the children of testator’s five children. By a wealth of authority, the words “leaving a child or children surviving” in the primary clause would be extended to include descendants if necessary. See Restatement, Property, §285(1) (a), (2) (b) and (d) and comment thereto, pp. 1496-7, 1506-7, 1508-10.
I cannot agree with the decision of the majority to award on a per capita basis the three-fifths of the corpus which supported the income of the three children who died childless. Reliance is placed by the majority on those cases in which the will clearly withheld distribution of all corpus until death of the last life-tenant, such as Rosengarten’s Estate, 47 D. & C. 235, where principal was then given expressly to “grandchildren”. By pure coincidence the three grandchildren here claiming are the only grandchildren that Mr. McDowell ever had, so that the very same heirs are receiving distribution of corpus from the same identical trust, partly on a stirpital and partly on a per capita basis.
Assuredly, a testator may validly provide for such an unusual distribution if only he has expressed his wishes with sufficient clarity. No acceptable or arguable precedent has been discovered by the majority, however, and certainly this present will is too ambiguous to warrant such variance in distribution.
Although distribution of the childless three-fifths is postponed until death of the last surviving child, the distributees are not described as “grandchildren”, words of true class description, as in Rosengarten Estate, supra, at page 236, where the significant dis*478tinction from a group “referred to as the children of their parents” is pointed out by Judge Hunter. Instead, distribution is directed to the “child or children” of my “surviving children”, i.e., the members of the “class” are of two or more families and the parent of each received a prior life interest in an equal share in the subject matter of the “class” gift. “. . . [T]his fact tends to establish that those class members who are the children of one life tenant are to take only that share in which the parent life tenant had his interest . . .”: Restatement, Property, §301, comment j, p. 1650. See also section 300, ibid., comment b, “Single Group designation”, p. 1636. Note further that this testator has clearly demonstrated that he knew how to give per capita gifts to his “grandchildren” as evidenced by his explicit codicillary bequests of $1,000 to each.
It is a mistake for the majority to stress the vague and obscure clause “and at their death share and share alike to their child or children” to the extent of upsetting testator’s general testamentary scheme: Lefebvre v. D’Arcy, 236 Pa. 235, 238; Drexel Estate, 19 D. & C. 2d 735, 744. The first “their” is double-barreled, pointing directly (via shorthand) at the deaths of all testators’ children surviving those who might die without issue, and simultaneously at the individual death of testator’s last child. Similarly, the second “their”, while relating to all of testator’s children, cryptically refers by the one plural possessive pronoun to his, her or their offspring, for obviously a single surviving grandchild could not be the offspring of more than one of testator’s children, and, as stated in my adjudication, the words “share and share alike” are as applicable to groups as individuals, so they do nothing to dispel the ambiguity.
For the reasons set forth above, in addition to those stated in my adjudication, I would dismiss all the exceptions.